Citation Nr: 9906723	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2. Entitlement to service connection for a lower back 
disability.

3. Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from October 
1963 to April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for right 
knee and lower back disabilities.  The veteran had sought 
service connection for these disabilities on either a direct 
basis or secondary to a service connected right hip 
disability.  Thereafter, he filed a timely notice of 
disagreement and substantive appeal regarding the RO's rating 
decision, commencing this appeal.  

These claims were previously presented to the Board in March 
1998, at which time they were remanded for additional 
development.  

The veteran's claim for a total disability rating due to 
individual unemployability was first denied in an August 
1991.  The veteran initiated an appeal of this denial; 
however, this issue has not yet been resolved, as it was 
inextricably intertwined with the pending service connection 
and increased rating issues also on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, it currently 
remains in appellate status.  


FINDINGS OF FACT

1.  The veteran has a right knee disability proximately due 
to or resulting from his service connected right hip 
disability.  

2.  The veteran has a lower back disability proximately due 
to or resulting from his service connected right hip 
disability.  



CONCLUSION OF LAW

1.  Service connection is warranted for degenerative changes 
of the right knee.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).  

2.  Service connection is warranted for a lumbosacral spinal 
disability, consisting of a disc bulge at L4-5 and a 
herniated nucleus pulposus, with severe facet 
osteoarthropathy, at L5-S1.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had previously been granted service connection 
for a right hip disability, described as a healed fracture of 
the neck of the right femur, resulting from a motor vehicle 
accident.  This injury, which originally occurred in 1965, 
has resulted in disabilities of the lower back and right 
knee, according to the veteran's contentions.  He therefore 
seeks service connection on a secondary basis for right knee 
and lower back disabilities.  

At the time these issues were initially presented to the 
Board in March 1998, the medical evidence suggested a 
possible connection between the veteran's right hip injury 
and the subsequent right knee and lower back disabilities; 
however, the evidence was ambiguous.  Therefore, the Board 
remanded these claims for further evidentiary development.  

Previously of record were several VA examinations and 
outpatient treatment reports.  In March 1995, the veteran was 
diagnosed via x-ray with mild to moderate degenerative 
changes in the right knee joint; this was suspected to be 
post traumatic arthritis.  Also, the original 1965 accident 
reports note a wound just above the right knee.  Follow-up x-
rays taken in 1966 record decalcification of the joint with 
disuse atrophy of the bone.  Evidence of recent injury was 
seen.  In contrast, the veteran's left knee was normal.  A 
March 1966 VA orthopedic examination found lacerations across 
the right knee and described the knee as "injured" in the 
accident, with a more detailed diagnosis not being given.  

In accordance with the Board's remand, an April 1998 CT scan 
was performed on the veteran's spine.  Very poor spinal 
stenosis was noted.  His diagnoses included a disc bulge at 
L4-5 and a herniated nucleus pulposus, with severe facet 
osteoarthropathy, at L5-S1.  

The veteran was also afforded a VA orthopedic examination in 
June 1998.  The VA medical expert examined the veteran and 
reported a history of chronic lower back pain.  The examiner 
then stated that it is a "well-known" and "documented" 
fact that hip fusions or related injuries "put more stress 
on the joints above and below the fused area".  He next 
stated "I believe that it is likely" the veteran's lower 
back disability resulted from injuries received in 1965.  

The RO considered these findings and continued the prior 
denial of service connection for both the lower back and 
right knee disabilities.  The VA examiner's first statement, 
that the veteran's right hip injury "could very well be the 
cause" of this subsequent disabilities, was noted; however, 
the RO did not acknowledge the following statement finding it 
"likely" such a nexus existed.  

Analysis

Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection is also warranted 
for a disability which is proximately due to or the result of 
a service connected disability.  38 C.F.R. § 3.310 (1998).  
In evaluating a claim, the VA must extend the benefit of the 
doubt to any claimant whenever the evidence is in balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

In the present case, the veteran asserts his service 
connected healed fracture of the neck of the right femur has 
resulted in disabilities of the lower back and right knee.  
He has presented medical evidence of current disabilities 
affecting both these areas.  Mild to moderate degenerative 
changes have been noted at the right knee.  In his lower 
back, the record reveals a disc bulge at L4-5 and a herniated 
nucleus pulposus, with severe facet osteoarthropathy, at L5-
S1.  

As is noted above, in order to be awarded service connection 
for these disabilities on a secondary basis, the veteran must 
show that they are proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310 (1998).  The 
veteran was afforded a VA orthopedic examination for this 
purpose in June 1998.  The examiner wrote that it is a 
"well-known" and "documented" fact that hip fusions or 
related injuries "put more stress on the joints above and 
below the fused area".  He then stated "I believe that it 
is likely" the veteran's lower back disability resulted from 
injuries received in 1965.  

Regarding the right knee the VA examiner failed to give a 
definite statement on the etiology of the right knee 
disability.  However, the evidence of record suggests this 
disability is a residuals of the 1965 accident and the 
subsequent right hip disability.  The original accident 
report noted a wound just above the veteran's right knee at 
the time of the accident.  Follow-up x-rays taken in 1966 
record decalcification of the joint with disuse atrophy of 
the bone.  Evidence of recent injury was seen.  In contrast, 
the veteran's left knee was normal.  The 1966 VA examination 
also described the joint as "injured" from the accident, 
and noted a right knee scar.  Finally, the veteran has 
reported pain and weakness of the right knee joint since the 
accident.  While he is not a medical expert qualified to 
speak on matters of medical etiology, he nevertheless may 
offer evidence regarding easily observable symptomatology.  
Savage v. Gober, 10 Vet. App. 489 (1997); Falzone v. Brown, 8 
Vet. App. 398 (1995).  Where, as here, the evidence is in 
equipoise, the benefit of the doubt will be granted the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991).  

In conclusion, the evidence of record indicates the veteran 
currently has disabilities of the lower back and right knee 
which are proximately due to or result from his service 
connected right hip disability.  Therefore, service 
connection is warranted for these disabilities.  


ORDER

1.  Service connection is granted for degenerative changes in 
the right knee.  

2.  Service connection is granted for a lumbosacral spinal 
disability, consisting of a disc bulge at L4-5 and a 
herniated nucleus pulposus, with severe facet 
osteoarthropathy, at L5-S1.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran also has a pending claim for a total disability 
rating due to individual unemployability.  The Board's 
decision changes the basis for assessing the claim for an 
unemployability rating.  The RO must, therefore, re-
adjudicate the claim, taking into account the additional 
grants of service connection.  Accordingly, the claim is 
remanded for the following:  

The RO must rate the veteran's right knee 
and lower back disabilities, for which 
service connection was awarded above.  
After completion of this requested 
development, the RO should review the 
veteran's claim for a total disability 
rating due to individual unemployability.  
If the action taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


